I&nasab& lppold    Htelan     Opinion Ho. M- 761
County   Attaney
I!oekloyCounty                Re:   whether #drool trustou
Lwanand, Texas                      may l~WfUll)lvotr cm
                                    hiring or firing tuchmr8
                                    in an eamcutivo   nm8ion
                                    undu pzwkianm      OS
                                    ArtioN ezs247, vrnoll'o
Dmu air.?hel8nI                     civil statut88.

          You h8V@ 8dViwd u* the   on M8tah 5, 11970,tba oua-
dawn Indepmndmnt8ob001 Di@t*iat held IIn@otiag of t& 8-l
truotm.9, and that foLlowing tbo ragukr mating, WhiaL UM
opan to tt+ publia, tba truatwa met k aa %a8artive     m.o8ia1,-
uhiah wu domed to the mblio.
          Section 2(a) of Article 6252-17 prwidos certain
lxceptionm to the application of the Act in the following
languageI

         "foe. 2. (a) Tha prwiaiona of thie Act do
    not apply to that portion of a meating or seasloo
    of a gwernmsntal body while the gwernrrwantal body
    is actually ongaged inr

         (1) doliborationato conmidor tha appointsant,
    aaploymnt, or dismissal of a public officer oa
    rgloyoo or to hear complaint6 or chargu brought
    8q8inmt such offiaeror employoa, v


         (2) dolibor8tion~pertaining to th8 acqui-
    8ition of 8dditioru1 rul prop8rtyr or

          (3) dOlihrr8tiOn8on IYttWa lffOCting   WCBXity.’
     (Bm#8rim 8ddsd.)

          Cle8rly the Legi8lature had 8 plrpo80,in providing
thaw exwptions. We think that purpo8ewas to p&mit 8 gwern-
unt81 body to conduct to ita logic81 conclumion, aut of the
public vial, the type of businams coming undu the lxoeptions.
The tirm *deliberationa,"am umed in the open nwutinp rtatuta,
in connectionwith the term "meeting"wy k con8tru.d to
moan both dolibaration 8nd voting action -8rndual coxponont#
of tha collective docimion-makingprocew.”
k@-=MLUhi&d     V. -CL;)YLPfo  CO. Rd. Of 6&,f&iyF%l        .
Reptr. 480, 465 (Cal. Ct. of App. 1968).

          In thin connection note the follwing rtatoment in
53 Toxar Jurirprudence 26, St&tuteB, Saction 126, paga 187:

         "An important rule to be observed in 8tatw
    tory intorpratationia that an act should bo giv8n
    l fair, ration81, reasonable, and seneibl;* con-
    ltructfon, conridsring its lsnguage and eubject
    m8tter, and with a view to accompliehing the 18gi-
    alative intent and purpose.”



                          -3720..
Bonorebia E&&.9 !??%Ja;:,,
                       page            3   (M-761)




          Ue think it would ti unreaaon8ble to allow a bw
to daliberata on a matter involving security in 8 closed meeting,
8nd then require that it be brought out to an open meting lrnd
voted on. All mea&lance of security would ba dutroyd.       In
the saae renrm, it would ha pointless to permit 8 bo8rd to
conaidez tha acquisition of reB1 property in a closed ameting,
and then rsquire that it be brought before an open meting    Fa
a vote. The confidentialelmnt a0 often iMenti81        in this
type of tr8ns8ctiaa8nd kept fran the publia would ceaee to exiet.
                                                                 .'
           We think it jurt 8# unlikely th8t.the &@@;28tUr8
intended to permit 8 baud to deliberate on the cOntr8af of 8
public officu   M employee in clued    muion,    uhm $9~ perraa
8ffaCtbd h8p not requested  8 pubZichearing, end thsn nqui8-e
that the be&d VOW in 8 public metAq.. ff th8 prbli8 U'CO,,
be.deprived of the confidential informtioq upon vhiehthe
gWU-t8l       OffiCerB V&O, th8y 8Z@ in ll0-itim       t0 e.8
judgment of the wirdom of the vote by the OffiberS.      Came-
puently, m must aonatrue the lt8tute in 8 m88an8b&o 8nd
pr8Utiolrf a18nna 8nd h8ve concluded th8t the L8gi8%8tur@     in-
tondod th8t the three  exceptiona provided in Seotia, z(8) wul,
to be bud,    voted upon, and concluded lb the al-       Oa88iOn,
prwided th8t is the will of the gwernment81 bady.

              If, howove, 8   tS8chmr      WhOSO COM?8Ct   MS   t0 k   8&d
upon 8t the meting did request a public hewing, then to tb8
extent th8t th8t teacher‘8 COptr8Ct W8B dekiba8#d      UpUIt Q(r
voted upar in an executivemesolon the exceptionprovidedLn
boction l(r) warninoprative 8nd such disau8SiOKa    or vote WOklid’
have to be in 8n open mooting and t&U8 f8fhrO     to do 80 would
be in violatiaa of hrtialo 625247.


          A b Oud o f lahool trUBtm.8 ~18y dOLim8t8
     in a closed laaaion on whether to offor   a oants8at
     to   8   te8chu
                   8nd m8y al80 vote on tin mat*   in
      aloeed l08BioSI,p0!Wid@d  the meher   OonWEMd h8
      not reguuted a publia hO8ring. Article 625247,
      V.C.I.,deem net toquire that the vote he taken
     .in 8 public meting undar 8uah airaumt8aeU.




                              -3721-
              A Ward of schooltruuteer fnaynot deliber8te
         upon im vote upon the queatiomof offering8
         tuahu a contx8ctwhile in a clomd 888818n if
         tb8t tM&kX hM rOf&U8tOd 8 pblic hUrily.




mp8ro8byJ8mw8.Sw8uinq8n
AmriatantAttuney @ener81
                   r



IkzM P8y10rrChai-n
W. 8. Allen, Co-Chalmarn
J8ok     8wkB
Kenneth Uardquirt
laott 08rricon
nut     88mi1tal            a..


mm8        1.      OIIIFFsn
8t8ft      -1         h88irt8nt
ALFRm#UIIUGR
ExecutiveAarimtant
XOLAwlsrT8
Firat Assist8nt